Citation Nr: 0003129	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1947 and from April 1951 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a current otitis media disability.

2.  The veteran has presented no competent medical evidence 
of a current bilateral hearing loss disability.

3.  The veteran has presented no competent medical evidence 
of a current tinnitus disability.     


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for otitis 
media is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

3. The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In the present case, the veteran's claim for service 
connection for otitis media, bilateral hearing loss, and 
tinnitus is not well grounded because he has offered no 
credible medical evidence that he has any of these 
disabilities.  At a hearing before the RO in September 1998, 
when asked how often he suffers from ear infections 
(presumably a reference to otitis media), the veteran 
testified, "Oh it could have been once a year, I'm not too 
sure, sometimes you don't even think about it, you just take 
care of it and go on.  Transcript of Hearing (Transcript) at 
2.  

With regard to hearing loss, the veteran testified that he 
knew he had a hearing loss "because people will bring it up, 
they are talking to me and I didn't hear or understand them, 
or I had to say 'would you repeat that please.'"  Transcript 
at 5.  The veteran made reference to an annual physical to 
which he submitted in 1996 or 1997, in which the doctor 
"checked my ears out pretty close, and he gave me an 
impromptu test using a tuning fork, and I wasn't aware of it 
and he was beating it on the desk.  I wasn't picking up all 
the sounds."  Transcript at 3.  However, the veteran has 
submitted no evidence documenting that examination or any 
other examination for hearing loss.  In fact, the veteran 
further testified that he has never had a formal hearing 
examination since his discharge from the service in 1951.  
Transcript at 5.  

With regard to his claim for service connection for tinnitus, 
the veteran testified that he hears ringing in his ears 
constantly, including while he was sitting for the hearing.  
Transcript at 7.  However, like his claims for otitis media 
and bilateral hearing loss, the veteran has not submitted any 
medical evidence which would tend to support his claim for 
tinnitus.  

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for his claim to be well grounded as he has 
presented no competent medical evidence of a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable of describing his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions alone are insufficient to 
establish a current disability.  Accordingly, the Board finds 
that the veteran's claim for service connection for otitis 
media, bilateral hearing loss, and tinnitus is not well 
grounded.

The Board notes that the veteran has repeatedly requested a 
VA examination to support his claim for service connection 
for otitis media, bilateral hearing loss, and tinnitus.  See 
VA Form 9, Appeal to Board of Veterans' Appeals, filed May 7, 
1998 and Transcript at 5.  However, until the veteran 
establishes a well grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him a medical examination at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well grounded claim for compensation).  The Board also notes 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.  



ORDER

A claim for entitlement to service connection for otitis 
media, bilateral hearing loss, and tinnitus is not well 
grounded, and is accordingly denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

